Citation Nr: 0103846
Decision Date: 02/07/01	Archive Date: 03/12/01

DOCKET NO. 96-44 553               DATE FEB 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for
thrombophlebitis of the left leg.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of an October 1995 rating decision from the Department of
Veterans Affairs (VA) Regional Office (RO) in Los Angeles,
California, which denied entitlement to a compensable evaluation
for thrombophlebitis of the left leg.

In a May 1997 rating decision, the RO denied entitlement to non-
service-connected pension benefits. The veteran did not file a
notice of disagreement as to that determination.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the veteran's appeal.

2. The rating criteria in effect prior to January 12, 1998 are more
favorable to the veteran's claim than the revised criteria
effective as of that date.

3. The veteran's thrombophlebitis of the left leg is currently
manifested by the presence of persistent swelling, pain, an
inability to engage in strenuous activities, squatting, or knee
bend exercises, and an inability to stand for periods longer than
one hour or sit for more than one to two hours; but without medical
evidence of discoloration, stasis pigmentation, cyanosis,
ulceration, eczema, subcutaneous induration, or massive board-like
swelling with constant pain at rest.

- 2 -

4. A February 1999 private examiner opined that the veteran's
condition had a significant adverse effect on her daily activities
and any possible occupation she might obtain.

CONCLUSION OF LAW

A 30 percent evaluation is warranted for thrombophlebitis of the
left leg. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.104, Diagnostic
Code 7121 (1995); 38 C.F.R. 4.3, 4.7 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect a diagnosis of recurrent
thrombophlebitis of the left leg in June 1973. The veteran
complained of swelling and tenderness of the left calf with pain to
palpation.

Upon VA examination dated in November 1973, the examiner noted a
diagnosis of a history of thrombophlebitis of the left leg with no
abnormalities noted at that time.

In a December 1973 rating decision, the RO granted entitlement to
service connection for thrombophlebitis of the left leg, evaluated
as noncompensable, effective from July 27, 1973.

Relevant private treatment records dated from 1989 to 1991 reflect
complaints of left foot and ankle pain, as well as back pain. In
September 1989, the veteran

3 -

complained of pain in the left leg after sitting. Tenderness to
pressure over the low back area was also noted.

Upon VA examination dated in July 1991, the veteran complained of
intermittent swelling and aching in the left leg. It was also noted
that standing for a long period of time caused increased pain and
symptoms. Physical examination revealed the left calf measured 39
centimeters and the right calf measured 38 centimeters. Pulses were
equal in both legs. Slight edema was noted in the left leg. There
was no calf tenderness. The examiner also noted no dilated veins,
secondary skin changes, or ulceration. An impression of a history
of left calf vein thrombophlebitis with early post-phlebitis
insufficiency signs and symptoms was noted.

Upon VA examination dated in September 1995, the veteran complained
of constant pain and swelling in her calf. She also complained of
cramping two times per week, worse at night. Tenderness was noted
in the calf area, worse on the right than the left. Homan's sign
was negative and Perthe's testing was negative bilaterally. The
skin was of normal color, with no erythema and no pallor. Skin
temperature was noted as normal. There were no paresthesias. A
diagnosis of thrombophlebitis of the left lower extremity, by
history, with no evidence of superficial or deep venous thrombosis
of the left lower extremity, was noted.

In an October 1995 rating decision, the RO continued a
noncompensable evaluation for thrombophlebitis of the left leg. The
veteran filed a notice of disagreement as to that decision and a
statement of the case was issued. A timely substantive appeal was
filed by the veteran.

At her September 1996 RO hearing, the veteran testified that she
was hospitalized during service for a total of six months and was
treated with blood thinner medications. She stated that she was not
allowed to return to duty. The veteran testified that she was
currently taking Motrin for pain. She also stated that she wore a
leg band when walking and sleeping. She reported left leg swelling
with sitting, standing, running, and walking. She also reported
that elevating her leg helped to

4 -

reduce the swelling. The veteran stated that she did not drive
because shifting gears caused her leg to cramp. She also testified
to experiencing a high level of pain at least twice a week.

A September 1996 private certificate of illness or injury reflects
that the veteran was seen in September 1996 with a diagnosis of
left leg swelling. It was also noted that a test was pending to
evaluate for the recurrence of a blood clot.

In an October 1996 rating decision, the RO determined that a 10
percent evaluation was warranted for thrombophlebitis of the left
lower extremity, effective from September 22, 1994.

Upon VA general medical examination dated in March 1997, the
veteran complained of pain in the left calf muscles triggered by
periods of standing and walking for more than 3.5 blocks,
associated with ankle edema. It was noted the veteran had to
elevate the left lower extremity for the edema to subside. It was
also noted that the veteran was unable to drive her manual
transmission car because the constant use of her left leg triggered
severe calf pain. Upon physical examination, the examiner noted no
increased skin pigmentation or ulceration over the left lower
extremity. There were no varicose veins. The examiner noted trace
ankle edema of the left leg. There was also tenderness to palpation
of the left calf muscles. There was no joint swelling and no edema
of the feet. Diagnoses of a history of deep vein thrombosis of the
left leg and post thrombotic syndrome were noted.

Upon VA mental examination dated in March 1997, the veteran
reported that she began to feel depressed after her separation and
divorce because her husband did not provide any child care
assistance. A diagnosis of adjustment disorder with mixed emotion,
rule out dysthymia, was noted.

Relevant VA treatment records dated in 1997 and 1998 reflect
treatment for noninsulin dependent diabetes mellitus. Treatment
records dated in June 1997 note the veteran was walking at a
moderate level. The veteran complained of chronic

5 -

pain in the left leg in October 1997 and in January 1998. In a July
1998 clinical record it was noted that the veteran was taking a
martial arts class. It was also noted in July 1998 that the veteran
complained of leg pain that would come and go, starting as mild
then becoming severe.

In a May 1997 rating decision, the RO continued a 10 percent
evaluation for thrombophlebitis of the left leg and denied
entitlement to non-service-connected pension benefits.

At her October 1998 RO hearing, the veteran complained of pain and
swelling in her calf that sometimes ran up and down the back of her
leg. She also stated that her left leg was warmer than normal. She
testified to taking Motrin for relief as well as elevating her leg.
The veteran testified that sitting and walking caused her leg to
swell. She also testified that it was sometimes swollen when she
woke up in the morning. She reported that she could not participate
in a karate class. The veteran testified that her condition had
caused her to miss time from work. She also testified that she was
taking Motrin three times a day and her leg had recently given out
on her twice in the last month. The veteran stated that her
swelling did not occur every day, but a few times per week. She
also stated that her leg condition had affected a previous job as
a police dispatcher because she could not sit for a long time.

A private medical evaluation dated in February 1999 reflects that
the veteran reported having continuous problems with her left leg
during the past 20 years, consisting of daily recurrent swelling
and aching pain in the calf. It was noted that she had been
frequently treated with bed rest, leg elevation, and hot packs. She
reported taking Motrin for pain relief. The veteran complained of
being unable to stand for more than one hour before developing an
aching pain behind the left knee and into the calf. It was noted
that exercise would also cause a progressive ache in the left calf.
The veteran reported that on those occasions she would have to lie
down and elevate her leg. The veteran stated sitting also caused
the same problems. The veteran was unable to squat or do deep knee
bends. She denied the presence of

6 -

large veins in the leg or ankle and reported that she had not
experienced any episodes of dermatitis or ulceration in her left
ankle. The veteran reported that she had not noted any pigmentation
or inflammation of the left ankle area. Upon physical examination,
the left lower limb demonstrated mild increased girth. The presence
of venulectasia and spider veins in the anterior thighs and legs
bilaterally, worse on the right, was also noted. The left calf had
mild induration/firmness compared to the right. The ankles showed
no evidence of pitting edema, pigmentation, or increased venous
pattern. No stasis dermatitis was present. Leg measurements showed
the left leg measure 22.7 centimeters at one inch above the medial
malleolus and the right leg measured 22.0 centimeters. At 13 inches
above the medial malleolus, the left leg measured 40.0 centimeters
and the right leg measured 39.0 centimeters. At 24 inches above the
medial malleolus, the left leg measured 51.0 centimeters and the
right leg measured 49.0 centimeters. An impression of mild post-
thrombotic syndrome of the left lower extremity was noted.

The examiner opined that the objective factors for the post-
thrombotic syndrome were the presence of mild increased girth by
measurements of the entire left lower extremity and firmness
(induration) of the left calf. The examiner opined that the
veteran's history was entirely compatible with progressive
development of post- thrombotic syndrome. Her present status was
one of partial disability due to symptoms of leg swelling and pain,
as a result of the post-thrombotic syndrome. It was noted that the
veteran had not developed secondary problems of stasis dermatitis,
ankle ulceration, or surface varicosities. It was also noted that
the veteran would be unable to engage in strenuous activities,
squatting, or knee bend exercises. She would also be unable to
stand for periods longer than one hour or to sit for more than one
to two hours without development of swelling and worsening of her
symptoms. The examiner opined that this condition therefore had a
significant adverse effect on her daily activities and any possible
occupation she might obtain.

At her December 2000 hearing before a Member of the Board, the
veteran testified that her left leg thrombophlebitis had bothered
her since her discharge from service

- 7 -

and it had worsened in recent years. She testified to more swelling
with activity such as walking. She stated that sitting or standing
for more than thirty minutes caused her leg to swell. She also
stated that she treated herself with Motrin, rest, and a lot of
elevation. The veteran reported that she had stretch stockings, but
they were not very helpful. She also reported that she had to quit
four jobs because of her leg condition. The veteran described her
pain as a 9.5 on a scale of 1 to 10, with being the most severe.
She stated that was both with and without activities because lately
she would wake up with her leg swollen and hurting. (Transcript,
pages 1-6).

Analysis

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4 (2000). The percentage ratings contained in the Rating Schedule
represent, as far as can be determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and their residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (2000). Separate
diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusions.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These regulations
include 38 C.F.R. 4.1 and 4.2 (2000) which require the evaluation
of the complete medical history of the claimant's condition. These
regulations operate to protect claimants against adverse decisions
based on a single, incomplete, or inaccurate report, and to enable
VA to make a more precise evaluation of the level of the disability
and of any changes in the condition. Schafrath, 1 Vet. App. at 593-
94 (1991).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern.

8 -

Although a rating specialist is directed to review the recorded
history of a disability in order to make a more accurate
evaluation, the regulations do not give past medical reports
precedence over current findings. See Francisco v. Brown, 7 Vet.
App. 55 (1994); 38 C.F.R. 4.2 (2000).

The veteran's thrombophlebitis of the left leg is currently
evaluated as 10 percent disabling pursuant to 38 C.F.R. 4.104,
Diagnostic Code 7121. The applicable rating criteria were revised
and amended effective January 12, 1998. The United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court")
has held that where the law or regulation changes after the claim
has been filed, but before the administrative or judicial process
has been concluded, the version most favorable to the veteran
applies unless Congress provided other-wise or permitted the VA.
Secretary to do otherwise and the Secretary did so. Karnas v.
Derwinski, 1 Vet. App. 308 (1991). The veteran filed her claim for
an increased evaluation in 1995, thus the Board must consider her
claim under both the old and the new criteria.

The criteria in effect prior to January 12, 1998 provide that a 10
percent evaluation is warranted for unilateral thrombophlebitis
manifested by persistent moderate swelling of the leg not markedly
increased on standing or walking or persistent swelling of the arm
or forearm not increased in the dependent position. A 30 percent
evaluation is warranted for persistent swelling of the leg or
thigh, increased on standing or walking 1 or 2 hours, readily
relieved by recumbency; moderate discoloration, pigmentation and
cyanosis or persistent swelling of arm or forearm, increased in the
dependent position; moderate discoloration, pigmentation, or
cyanosis. Persistent swelling subsiding only very slightly and
incompletely with recumbency elevation, with pigmentation cyanosis,
eczema or ulceration warrants a 60 percent evaluation. Massive
board-like swelling with severe and constant pain at rest warrants
a 100 percent evaluation. See 38 C.F.R. 4.104, Diagnostic Code 7121
(1995).

9 -

The criteria in effect as of January 12, 1998 provide that a 10
percent evaluation is warranted for post-phlebitis syndrome with
intermittent edema of the extremity or aching and fatigue in the
leg after prolonged standing or walking, with symptoms relieved by
elevation of the extremity or compression hosiery. A 20 percent
evaluation is warranted for persistent edema, incompletely relieved
by elevation of the extremity with or without beginning stasis
pigmentation or eczema. Persistent edema and stasis pigmentation or
eczema, with or without intermittent ulceration warrants a 40
percent evaluation. A 60 percent evaluation is warranted for
persistent edema or subcutaneous induration, stasis pigmentation or
eczema and persistent ulceration. Massive board-like edema with
constant pain at rest warrants a 100 percent evaluation. See 38
C.F.R. 4.104, Diagnostic Code 7121 (2000).

When there is a question as to which of two evaluations should be
applied to a disability, the higher evaluation will be assigned if
the disability picture more nearly approximates the criteria
required for that rating. Otherwise, the lower rating will be
assigned.. 38 C.F.R. 4.7. Any reasonable doubt regarding the degree
of disability will be resolved in favor of the claimant. 38 C.F.R.
4.3.

Following a review of the evidence of record, the Board concludes
that the rating criteria in effect prior to January 12, 1998 are
more favorable to the veteran's claim than the revised criteria.
Thus, the veteran's claim will be evaluated pursuant to the
criteria in effect at the time her claim was filed.

The evidence of record demonstrates that the veteran's
thrombophlebitis of the left leg is manifested by persistent
swelling of the leg, pain, and firmness (induration of the calf).
The February 1999 private examiner opined that the veteran was
unable to stand for periods longer than one hour or to sit for
periods longer than one to two hours without worsening of her
symptoms. Subjective evidence demonstrates that the veteran's
symptomatology is relieved by Motrin and elevation of the leg.
During the pendency of her appeal, the veteran has continued to
assert and testify that she is unable to walk, sit, or stand for
any period of time without developing swelling of the leg. Finally,
the February 1999 private examiner did opine that the

- 10-

veteran's condition had a significant adverse effect on her daily
activities and any possible occupation she might obtain.

Therefore, the Board is compelled to conclude that the evidence of
record more nearly approximates to a 30 percent evaluation under
the applicable rating criteria in that it demonstrates persistent
swelling of the leg increased on standing or walking 1 or 2 hours,
readily relieved by recumbency. Thus, a 30 percent evaluation is
warranted for the veteran's service-connected thrombophlebitis of
the left leg.

The Board notes that the record is silent for medical evidence of
discoloration, stasis pigmentation, cyanosis, ulceration, eczema,
subcutaneous induration, or massive board-like swelling with
constant pain at rest. Thus, an evaluation in excess of 30 percent
is not warranted under either the old or the new rating criteria.

Finally, the Board notes that the percentage ratings under the
Schedule are representative of the average impairment in earning
capacity resulting from diseases and injuries. 38 C.F.R. 4.1
specifically sets out that "[g]enerally, the degrees of disability
specified are considered adequate to compensate for considerable
loss of working time from exacerbations or illnesses proportionate
to the severity of the several grades of disability." The Board
notes that it has taken the February 1999 examiner's opinion that
the veteran's condition has a significant adverse effect on her
daily activities and any possible occupation into consideration in
determining that a 30 percent evaluation is warranted. Accordingly,
consideration of 38 C.F.R. 3.321(b)(1) (2000) is not warranted in
the absence of an exceptional or unusual disability picture.

ORDER

Entitlement to a 30 percent evaluation for thrombophlebitis of the
left leg is granted, subject to controlling regulations affecting
the payment of monetary awards.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

 - 12 -



